PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,573,609
Issue Date: February 25, 2020
Application No. 16/195,706
Filing or 371(c) Date: 19 Nov 2018
Attorney Docket No. 066160-523556 
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision vacating the certificate of correction issued on May 26, 2020, which improperly added the “Foreign Application Priority Data” section to the title page of U.S. Patent No. 10,573,609 B2.


RELEVANT BACKGROUND

Application 16/195,706 was filed on November 19, 2018 claiming foreign priority from CN 2017216622032 and CN 201711259488X (hereinafter “priority documents”).  The Office was unable to retrieve the priority documents from China National Intellectual Property Administration (CNIPA) because the Application Data Sheet (ADS) did not provide an access code (See ADS submitted on November 19, 2018 and the filing receipt issued on December 13, 2018).  
The Notice of allowance, mailed November 23, 2019, indicated that the certified copies of the priority documents were not received.  Further, the certified copies of the priority documents were not received by the Office as of the date of the issue fee payment on December 23, 2019.
Applicant electronically submitted photocopies of the priority documents on the date of issue fee payment on December 23, 2019.
The examiner, in response, erroneously indicated that certified copies of the priority documents were received (See Corrected Notice of Allowability issued January 29, 2020).
The application issued as U.S. Patent No. 10,573,609 B2 without a “Foreign Application Priority Data” section on the title page.
Applicant requested a certificate of correction, pursuant to 37 CFR § 1.322, on April 20, 2020, to add the “Foreign Application Priority Data” section on the title page, alleging that the foreign priority information was omitted through fault of the Office.  Applicant alleged that the ADS submitted on November 19, 2018 and the filing receipt mailed by the Office on December 13, 2018 identified the priority documents and that the Corrected Notice of See Request for Certificate of Correction filed April 20, 2020).
The Office issued a certificate of correction on May 26, 2020, adding the “Foreign Application Priority Data” section on the title page, including reference to the priority documents.


RELEVANT AUTHORITY

Authority governing certificate of corrections:

35 U.S.C. 254 provides, in pertinent part:

Whenever a mistake in a patent, incurred through the fault of the Patent and Trademark Office, is clearly disclosed by the records of the Office, the Director may issue a certificate of correction stating the fact and nature of such mistake, under seal, without charge, to be recorded in the records of patents. . .

35 U.S.C. 255 provides, in pertinent part:

Whenever a mistake of a clerical or typographical nature, or of minor character, which was not the fault of the Patent and Trademark Office, appears in a patent and a showing has been made that such mistake occurred in good faith, the Director may, upon payment of the required fee, issue a certificate of correction, if the correction does not involve such changes in the patent as would constitute new matter or would require reexamination. Such patent, together with the certificate, shall have the same effect and operation in law on the trial of actions for causes thereafter arising as if the same had been originally issued in such corrected form.

37 CFR 1.322 provides, in pertinent part:

(a) (1) The Director may issue a certificate of correction pursuant to 35 U.S.C. 254  to correct a mistake in a patent, incurred through the fault of the Office, which mistake is clearly disclosed in the records of the Office:
(i) At the request of the patentee or the patentee’s assignee;
(ii) Acting sua sponte for mistakes that the Office discovers; or
(iii) Acting on information about a mistake supplied by a third party.

37 CFR 1.323 provides, in pertinent part:
The Office may issue a certificate of correction under the conditions specified in 35 U.S.C. 255  at the request of the patentee or the patentee’s assignee, upon payment of the fee set forth in § 1.20(a). . .


Authority governing priority claims:

35 U.S.C. 119 (b)(3) provides:

The Director may require a certified copy of the original foreign application . . . Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.

The procedural requirements and the time relating to claims for priority of an earlier filed foreign application and to the submission of a certified copy of the priority document are set forth in 37 CFR § 1.55.

37 CFR § 1.55(f) states in relevant part:

(1)Application under 35 U.S.C. 111(a). A certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, in an original application under 35 U.S.C. 111(a) filed on or after March 16, 2013, except as provided in paragraphs (h), (i), and (j) of this section. . .

(3) If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a)  . . . and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

37 CFR § 1.55(g) states in relevant part:

(1) The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b)  . . .  must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section . . . If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255  and § 1.323.

MPEP 215(II) clarifies the meaning of “Certified copy” as follows:

The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information . . . A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g)  for a certified copy..



ANALYSIS & FINDINGS

37 CFR 1.55(g) sets forth the requirements for filing a priority claim, certified copy of foreign application, and translation that are applicable in all applications.  Applicant made a timely priority claim to the priority documents in the ADS submitted on November 19, 2018 as reflected in the filing receipt mailed by the Office on December 13, 2018.  However, the Office did not receive certified copies of the priority documents during pendency of the application as explained below, thereby failing to meet the requirements of 35 U.S.C. 119 and 37 CFR §1.55. 

MPEP 215(II) states that a copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy.  Therefore, the copies of the priority documents electronically submitted by the applicant on the date of issue fee payment on December 23, 2019 are not certified copies as required by 37 CFR 1.55(g).  As a result, even though the applicant made a timely priority claim under 37 CFR 1.55(d), the applicant failed to timely provide certified copies of the two priority documents in accordance with 37 CFR 1.55(g).  Accordingly, U.S. Patent No. 10,573,609 B2 issued correctly without reference to the two priority documents on the title page because the certified copies of the two priority documents were not received by the Office during pendency of the application as required by 37 CFR 1.55(g).

For applications in which a certified copy of the foreign application is not filed within the timeframes set forth in 37 CFR § 1.55(f)(1) (i.e., within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application), 37 CFR § 1.55(f)(3) and 37 CFR § 1.55(g) allow for the filing of a certified copy of the foreign application within the pendency of the application, if accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).  As explained above, the copies of the priority documents electronically submitted by the applicant on the date of issue fee payment do not satisfy the requirements of 37 CFR 1.55(g) for certified copies.  In addition, the electronic copies of the priority documents were filed on the date of issue fee payment, i.e., after the timeframes set forth in 37 CFR § 1.55(f)(1), without an accompanying petition under 37 CFR § 1.55(f)(3).  The examiner’s incorrect acknowledgement of electronic copies as certified copies does not cure the above-identified deficiencies and non-compliance with 37 CFR § 1.55.  Therefore, the issuance of U.S. Patent No. 10,573,609 B2 without reference to the two priority documents on the title page is not in error and could not be corrected under 37 CFR 1.322 as an Office mistake.

In view of the above findings, the certificate of correction issued on May 26, 2020, adding the “Foreign Application Priority Data” section on the title page, including reference to the priority documents is vacated.  Applicant is advised to request a certificate of correction under 35 U.S.C. 255 and 37 CFR § 1.323 and fee because the failure to list the priority documents on the title page is due to applicant’s mistake.  Where a priority claim was timely filed but was not included on the patent because the certified copy was not submitted, as is the case in the current application, a grantable petition under 37 CFR 1.55(f) and the petition fee must also be filed with the certificate of correction unless the exception in 37 CFR 1.55(h) is applicable (See MPEP 213 et seq.).


CONCLUSION
The certificate of correction issued on May 26, 2020, adding the “Foreign Application Priority Data” section on the title page, including reference to the priority documents is vacated.  Applicant is given THIRTY (30) DAYS to respond to this letter. If no objection is received from applicant, the Office will vacate the certificate of correction issued on May 26, 2020. This time limit is NOT extendible under 37 CFR 1.136

Telephone inquiries with regard to this communication should be directed to Nalini Mummalaneni at (571) 270-1647 or Mark O. Polutta at (571) 272-7709.

/Nalini Mummalaneni/
Nalini MummalaneniLegal AdvisorOffice of Patent Legal Administration
/Mark Polutta/
Mark O. PoluttaSenior Legal AdvisorOffice of Patent Legal Administration


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale